July 23, 1949.

 Hon. Stuart B. Ltmpkins          oplnlollHo. v-861.
 Cdunty Attorney
 lulls county                     Be: The authority of the
 waxahaohle.Texao                     canniaaionera court
                                      to employ the eon ef
                                      the County Road    in-
                                      eei- on road jobs s”p
                                                          o
 Bear Mr. LumpklQ8r                   the CopEtJ.
           Your request for an opinion relating to the
 HeepotiamLaw is predioated upon the f+ollowingquoetioat
            "cttnthe county comnl66Ioner6'court lo-
      gay   -109      the chw   ~bre~rrti~eofricds    8011
      on the rod4     obs of the County where the Ooun-       ,,
      ty has quail.
                  Jied under the Optional Road Law
      of 1947, Art. 6716-1, Civil Statutes?*
 Xt Is assumed that your request hae reference to the
 C!;!Ey Road m@neer instead of the Chief Executive Or-
      .
            Artlale 432, V.P.C., as amended by H.B. 508,
- 5lst liegislature,cormnonlyreferred to as the Ilspotlsm
  Lav, la as follovsr
           %a0 offioer of tws State m w     oitiaer
      of eny dirtrgct, eotuaty,bity, preclnot,
      sohool dl8trlct, or other municipal subbivl-
      alon of thld State, or any officer or member
      of any State, dlstriot, oounty, olty, school
      district or other munloipal board, or judge of
      any court, created by or under authority of
      any Oeneral or Special Lav of this State, or
      any Member of the Legislature,shall appoint,
      or vote for, or conflrm the appointment to any
      office, position, clerkship, employment or du-
      ty, of any person related within the second
      degree by afilnity or within the third degree ,..
      by coneanguinltgto the person so appointing
      or so voting, or to any other member of any
      such board, the Legislature, or court of which
      such person 80 appointing or voting may be a
.   .c




         Ron. Stuart B. Lumpklns, page 2 (V-861)


                member, when the salary, fees, or compensation
                of such appointee Ia to be paid for, directly
                or indirectly,out of or from public fund6 or
                fees of office of any kind or aharactorvhat-
                soever; provided that nothing herein contained
                shall prevent the appoIntrsnt,voting for, or
                confirmationof any person who ah&U have been
                continuouslyemployed in any such office, po-
                        clerkshl employmentor duty ror a
                ;..ition,
                period of two (27'years prior to the election
                or appointment of the officer or member appolnt-
                lng, voting for, or confIrmIngthe appoFnt.ment
                of such person to such office, position, clerk-
                ship, employment or duty.
                   In Attorney General's Opinion No. V-537, dated
         April 9, 1948, a copy of which is herewith enclosed,
         this office stated that the County Road Engineer, ap-
         pointed pursuant to the provisionsof the Optional Coun-
         ty Road Lew of 1947, is a public officer. It was fur-
         ther stated that neither the CommlsslonerstCourt nor
         any of Its members are authorized to hire or fire any
         county road personnel vlthout the approval and consent
         of the County Road Engineer.
                   By reason of the forey?    it j.8our opinion
         that the Comm18810ner8tCourt o Bl is County may not
         legally employ the 8on of the County Road~R@.neer on
         road jobs in said county. Thereiore, your question
         should be ansvered in the negative.
                                 SUMNARY
                     The ConnalssloneralCourt of Ellis County
                tutynot legally employ the uon of the County
                Road Hnglneer on road jobs In eaid County In-
                aamch a8 the same Is prohibited by the tawJ
                of Artlole 432, V.P.C. (RepotlrrLaw).
                                              very truly youra,
         APPROVED                          ATTORREYORRBIULOFTBXAS
             z.A=--+f-
    e
         FIRSTASBI~AB'P                    $?!s--aJ
         AlTOlUK!f
                 Q-                              Bumpall Ualdrep
                                                      AlHlatant
         mtbh